902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shirley S. ENGLE, Plaintiff-Appellant,v.UNITED STATES of America;  Central Intelligence Agency;Federal Bureau of Investigation, Defendants-Appellees.
No. 89-2179.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 25, 1990.Decided April 13, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (C/A No. 89-142-R)
Shirley S. Engle, appellant pro se.
Gregg Lewis Bernstein, Assistant United States Attorney, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before WIDENER and MURNAGHAN, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.*
PER CURIAM:


1
Shirley S. Engle appeals from the district court's orders dismissing her tort claims against the United States, the CIA, and the FBI, and denying her Fed.R.Civ.P. 60(b) motion for reconsideration.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Engle v. United States, CA-89-142-R (D.Md. July 17, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Winter participated in the consideration of this case but died prior to the time the decision was filed.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)


*
 Because Engle's notice of appeal was filed more than 60 days after the district court's entry of final judgment, our review is limited to the court's denial of her motion for reconsideration.  See Fed.R.Civ.P. 4(a)(1);  United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982)